Voting time
Mr Rack has the floor for a point of order.
(DE) Mr President, if I have understood correctly, the President should preside over the vote. He has more than a dozen deputies. If he is really unable to attend, one of these deputies should at least be present.
No, Mr Rack. It was I who was responsible for chairing Voting Time. The reason I was slightly late was that I was at the airport receiving the Emir of Qatar, and there was a slight delay on the journey there and back.
The next item is the vote.
(For results and other details of the vote: see Minutes)